DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3-4, and 6 are cancelled.
Claims 1-2, 5 and 7-11 are allowed.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/23/2020, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to the claim.
The rejection of claim 1 as currently amended has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Suzuki et al (US PUB 20130288596) discloses a bone conduction microphone configured to convert vocal cord vibration into a sound signal, the bone conduction microphone comprising: a vibration collection unit configured to come into contact with a human body and collect vibration in a predetermined direction, the vibration being included in vocal cord vibration, and a switch configured to switch whether collection of the vibration in the predetermined direction is enabled, the vibration collection unit includes: a contact member configured to come into contact with the human body: and a vocal 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the switch is disposed on a side of the vibration collection unit, the side being opposite to a side configured to come into contact with the human body, to allow a direction of an operation of switching whether the collection of the vibration in the predetermined direction is enabled to be parallel to the predetermined direction, the contact member is an elastic body softer than the housing, the housing has a tubular shape, the vibration collection unit is supported by the housing via the diaphragm to allow position displacement to occur in an operation direction of the switch, and the switch is disposed in the housing in a direction of position displacement of the vibration collection unit the switch being configured to be turned on when position displacement occurs on the vibration collection unit and when the vibration collection unit presses the switch.

Claims 2, 5 and 7-11 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654